97 N.Y.2d 695 (2002)
ANN L. BURROWS, Respondent-Appellant,
v.
RALPH W. BURROWS, JR., Appellant-Respondent.
Court of Appeals of the State of New York.
Submitted December 3, 2001.
Decided January 15, 2002.
Motion by defendant for leave to appeal denied. Cross motion by plaintiff for leave to appeal dismissed upon the ground that plaintiff, having taken no appeal to the Appellate Division, may not appeal to the Court of Appeals from the Appellate Division order of affirmance (see, Dellavalle v Howell Co., 93 NY2d 953).